Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance


Claims 2-22 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims are eligible under 35 USC 101 because although they are directed to the abstract idea of generating information about portable device advertising (certain methods of organizing human activity), the techniques described herein can go beyond the limitations and disadvantages of conventional methods of mobile advertising. The claimed the claimed subject matter contains additional elements that are deemed to integrate the exception into a practical application of the exception, thereby resulting in the claimed subject matter not being “directed to” the judicial exception (i.e. “PEG” Revised Step 2A Prong Two=No). Specifically, the additional elements of “access data via the Internet based on a usage profile, the usage profile representative of portable device usage by persons having similar usage characteristics, the data including an advertisement and non-advertising content; detect the advertisement in the data; determine an attribute of the advertisement; and transmit the attribute to the simulation processor”    integrate the exception into a practical application. Based on these findings of fact, the Examiner considers the claimed subject matter to satisfy the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Therefore, claims 2-22 are deemed patent eligible.
With regard to a prior art rejection under 35 USC 102/103, none of the prior art, neither singularly nor in combination show: access data via the Internet based on a usage profile, the usage profile representative of portable device usage by persons having similar usage characteristics, the data including an advertisement and non-advertising content; detect the advertisement in the data; determine an attribute of the advertisement; and transmit the attribute to the simulation processor…nor detect[ing] the advertisement in the data based on a comparison of one or more pixels of the data to one or more pixels of a reference advertisement.
After an exhaustive search, the only pertinent reference that the Examiner can consider is the prior art reference of Kawasaki (2001/0011264) which teaches   scanning content information of an Internet user to generate unknown data and processing unknown data to determine its relevance to predefined categories of interest. This relevance is indicated in a matching rating system, analyzing attributes such as length of time reviewing content information, frequency of encounter, recency, strength and closeness. Kawasaki did not teach “access data via the Internet based on a usage profile, the usage profile representative of portable device usage by persons having similar usage characteristics, the data including an advertisement and non-advertising content; detect the advertisement in the data; determine an attribute of the advertisement; and transmit the attribute to the simulation processor…nor detect[ing] the advertisement in the data based on a comparison of one or more pixels of the data to one or more pixels of a reference advertisement.”
Lastly, an exhaustive non patent literature search was conducted and did not find related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681